     Case 3:18-cv-01114-JLS-KSC Document 18 Filed 06/29/20 PageID.144 Page 1 of 7



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHRIS LANGER,                                        Case No.: 18-CV-1114 JLS (KSC)
12                                       Plaintiff,
                                                          ORDER GRANTING YM
13   v.                                                   HOLDINGS, LLC’S MOTION TO
                                                          DISMISS
14   YM HOLDINGS, LLC; DONG SOO
     LEE; SUJIN LEE; AND DOES 1-10,
15                                                        (ECF No. 7)
                                     Defendants.
16
17
18         Presently before the Court are Defendant YM Holdings, LLC’s Motion to Dismiss
19   Plaintiff’s Complaint, (“Mot.,” ECF No. 7), and Plaintiff’s Opposition to Defendant’s
20   Motion. (“Opp’n,” ECF No. 12). The Court decides this matter without oral argument,
21   pursuant to Civil Local Rule 7.1(d)(1). After reviewing Plaintiff’s Complaint, Defendant’s
22   Motion, and Plaintiff’s Opposition, the Court finds that Plaintiff lacks Article III standing.
23   Accordingly, the Court GRANTS Defendant’s motion.
24                                        BACKGROUND
25         Plaintiff is a paraplegic and uses a wheelchair for mobility. Compl. ¶ 1, ECF No. 1.
26   Defendant YM owns the real property located at 4706 Ruffner Street, San Diego,
27   California, and owned the property in September 2017. Id. ¶ 2–3. Color Print & Signs is
28   a public business establishment located at 4706 Ruffner Street. Id. ¶ 10.

                                                      1
                                                                                 18-CV-1114 JLS (KSC)
     Case 3:18-cv-01114-JLS-KSC Document 18 Filed 06/29/20 PageID.145 Page 2 of 7



1          In September 2017, Plaintiff went to Color Print & Signs to place a printing order.
2    Id. ¶ 10–11. Plaintiff alleges that there were no accessible parking spots reserved for
3    persons with disabilities that served Color Print & Signs. Id. ¶ 14. He alleges that “[t]his
4    inaccessible parking lot denied [him] full and equal access and caused him difficulty,
5    discomfort, and embarrassment.” Id. ¶ 21. Plaintiff also alleges that the path of travel to
6    the accessible entrance of Color Print & Signs required, and still requires, use of a ramp
7    with a slope greater than 8.33%. Id. ¶¶ 23–24. Plaintiff “did not personally confront th[is]
8    barrier,” but is aware of it based “on information and belief.” Id. ¶ 24. Plaintiff alleges
9    that these barriers have deterred him from returning to Color Print & Signs. Id. ¶ 26.
10         Plaintiff filed his Complaint against Defendant YM and the owners of Color Print &
11   Signs, Dong Soo Lee and Sujin Lee,1 on May 30, 2018. Id. ¶¶ 4–5. Plaintiff alleges the
12   lack of accessible parking and path of travel to an accessible entrance violates the
13   Americans with Disabilities Act (“ADA”), see id. ¶¶ 32–40, as well as the Unruh Civil
14   Rights Act (“Unruh”). Id. ¶¶ 41–44.
15         Defendant YM filed the present Motion to Dismiss on September 25, 2018. See
16   generally Mot. Plaintiff filed his Opposition on November 8, 2018. See generally Opp’n.
17   After filing its Opposition, Defendant YM’s counsel requested to withdraw. ECF No. 14.
18   The Court granted the request. ECF No. 15. Because Defendant is a corporation and must
19   appear through counsel, the Court ordered Defendant YM to obtain new counsel before it
20   moved forward with the case. Id. at 3. New counsel has now appeared on behalf of
21   Defendant; see ECF No. 16; therefore, the Court now addresses the Motion to Dismiss.
22                                       LEGAL STANDARD
23         Federal courts are courts of limited jurisdiction and, as such, have an obligation to
24   dismiss claims for which they lack subject-matter jurisdiction. Demarest v. United States,
25   718 F.2d 964, 965 (9th Cir. 1983). Because the issue of standing pertains to the subject-
26
27
     1
28    On October 12, 2018, default was entered against Defendants Dong Soo Lee and Sujin Lee. See ECF
     Nos. 10, 11.

                                                     2
                                                                                   18-CV-1114 JLS (KSC)
     Case 3:18-cv-01114-JLS-KSC Document 18 Filed 06/29/20 PageID.146 Page 3 of 7



1    matter jurisdiction of a federal court, motions raising lack of standing are properly brought
2    under Federal Rule of Civil Procedure 12(b)(1). White v. Lee, 227 F.3d 1214, 1242 (9th
3    Cir. 2000). The plaintiff bears the burden of establishing he has standing to bring the claims
4    asserted. Takhar v. Kessler, 76 F.3d 995, 1000 (9th Cir. 1996); see also In re Dynamic
5    Random Access Memory Antitrust Litig., 546 F.3d 981, 984 (9th Cir. 2008) (“The party
6    asserting jurisdiction bears the burden of establishing subject matter jurisdiction on a
7    motion to dismiss for lack of subject matter jurisdiction.”).
8          Rule 12(b)(1) motions may challenge jurisdiction facially or factually. Safe Air for
9    Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). “In a facial attack, the challenger
10   asserts that the allegations contained in a complaint are insufficient on their face to invoke
11   federal jurisdiction. By contrast, in a factual attack, the challenger disputes the truth of the
12   allegations that, by themselves, would otherwise invoke federal jurisdiction.” Id. Here,
13   Defendant’s challenge is facial because it disputes whether Plaintiff’s alleged harm is
14   sufficiently particularized to confer Article III standing. See Motion at 5–7. Accordingly,
15   the Court will assume the truth of Plaintiff’s factual allegations, and draw all reasonable
16   inferences in favor of Plaintiff. Whisnant v. United States, 400 F.3d 1177, 1179 (9th Cir.
17   2005); Safe Air for Everyone, 373 F.3d at 1039.
18                                          DISCUSSION
19         In its Motion, Defendant YM asserts that Plaintiff lacks standing because he does
20   not state facts showing redressability, causation, or injury-in-fact. See Motion at 5–7.
21   Defendant also asserts that Plaintiff failed to state a claim under the ADA because he has
22   not pled sufficient facts. See id. at 8–11. Lastly, Defendant asserts that the Court should
23   decline to exercise supplemental jurisdiction over the state law claim. See id. at 11–13.
24   The Court addresses the threshold issue of standing first.
25         To establish Article III standing, “a plaintiff must show (1) [he] has suffered an
26   ‘injury in fact’ that is (a) concrete and particularized and (b) actual or imminent, not
27   conjectural or hypothetical; (2) the injury is fairly traceable to the challenged action of the
28   defendant; and (3) it is likely, as opposed to merely speculative, that the injury will be

                                                    3
                                                                                  18-CV-1114 JLS (KSC)
     Case 3:18-cv-01114-JLS-KSC Document 18 Filed 06/29/20 PageID.147 Page 4 of 7



1    redressed by a favorable decision.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs.
2    (TOC), Inc., 528 U.S. 167, 180–81 (2000). The plaintiff bears the burden of establishing
3    each element of standing “with the manner and degree of evidence required at the
4    successive stages of the litigation.” Lujan, 504 U.S. at 561. Where a plaintiff seeks only
5    declaratory and injunctive relief, he must show “a very significant possibility of future
6    harm,” not merely the existence of a past injury. See San Diego Cty. Gun Rights Comm. v.
7    Reno, 98 F.3d 1121, 1126 (9th Cir. 1996).
8             Under the ADA, a plaintiff can only seek injunctive relief. Barnes v. Marriott Hotel
9    Servs., Inc., No. 15-CV-01409-HRL, 2017 WL 635474, at *7 (N.D. Cal. Feb. 16, 2017).
10   “An ADA plaintiff can establish standing to sue for injunctive relief either by
11   demonstrating deterrence, or by demonstrating injury-in-fact coupled with an intent to
12   return to a noncompliant facility.” Chapman v. Pier 1 Imps. (U.S.) Inc., 631 F.3d 939, 944
13   (9th Cir. 2011). An ADA plaintiff cannot establish standing by alleging an injury “based
14   only on conclusory statements unsupported by specific facts.” Barnes, 2017 WL 635474,
15   at *7.
16            In the present case, Plaintiff alleges he personally experienced the lack of accessible
17   parking, see Compl. ¶ 20, but did not experience the lack of accessible pathway. See id.
18   ¶ 24. Further, Plaintiff asserts he “plans to return and patronize Color Print & Signs but is
19   deterred from visiting until the defendants remove the barriers.” Id. ¶ 26. It is therefore
20   unclear from the language of the Complaint whether Plaintiff seeks to establish standing
21   based on injury-in-fact and an intent to return or deterrence. Regardless, the Court finds
22   that, under either theory, Plaintiff does not include sufficient factual details to establish a
23   genuine intent to return to the store and, thus, a likelihood of future harm.
24            An ADA Plaintiff may establish a likelihood of future harm by “demonstrating an
25   intent to return to a noncompliant accommodation.” Chapman, 631 F.3d at 949. When
26   evaluating whether the intent to return is genuine, “a court must engage in a fact-intensive
27   inquiry to determine whether the plaintiff . . . would return to the establishment if the
28   establishment were compliant with the ADA.” Vogel v. Salazar, No. SACV 14-00853-

                                                     4
                                                                                  18-CV-1114 JLS (KSC)
     Case 3:18-cv-01114-JLS-KSC Document 18 Filed 06/29/20 PageID.148 Page 5 of 7



1    CJC (DMFx), 2014 WL 5427531, at *2 (C.D. Cal. Dec. 9, 2014). “‘[S]ome day’ intentions
2    [to return to a noncompliant facility] . . . are insufficient to establish standing.” Barnes,
3    2017 WL 635474, at *7. An ADA plaintiff therefore “lacks standing if he is indifferent to
4    returning to the store or if his alleged intent to return is not genuine.” Chapman, 631 F.3d
5    at 953.
6          Here, Plaintiff asserts that he is “deterred from visiting [Color Print & Signs],”
7    Compl. ¶ 26, and “will return to the business to assess ongoing compliance with the ADA
8    and will return to patronize Color Print & Signs as a customer once the barriers are
9    removed.” See Compl. ¶ 30. Regarding Plaintiff’s intent to return as a customer, the Court
10   finds Plaintiff’s allegations are not sufficient to confer standing. Unlike cases in which
11   courts typically find a genuine intent to return, plaintiff has not pled specific facts
12   evidencing a genuine desire to return to the subject property. Compare, e.g., Doran v. 7-
13   Eleven, Inc., 524 F.3d 1034, 1040–41 (9th Cir. 2008) (holding plaintiff had standing where
14   he alleged he had visited a store on ten to twenty prior occasions, the store was near his
15   favorite fast food restaurant in Anaheim, he visited Anaheim at least once a year, and he
16   was deterred from visiting the store because of accessibility barriers), and Parr v. L&L
17   Drive-Inn Rest., 96 F. Supp. 2d 1065, 1079 (D. Haw. 2000) (finding future injury likely
18   where plaintiff lived close to the restaurant, enjoyed the taste of a restaurant’s food, had
19   visited other restaurants in the chain, and intended to visit the restaurant in the future), with
20   Vogel, 2014 WL 5427531, at *2 (plaintiff lacked standing where he “merely attest[ed] that
21   because of ‘physical and intangible’ barriers, he has been ‘deterred’ and ‘continues to be
22   deterred from visiting the Restaurant’”). For example, Plaintiff gives no reasons why he
23   would patronize Color Print & Signs, rather than neighboring businesses offering similar
24   services, even though he alleges he “was able to place his printing order at another business
25   nearby.” Compl. ¶ 22. Indeed, Plaintiff offers no factual details showing an intent to
26   patronize the store in the first instance, making his allegation wholly conclusory. Cf.
27   Pickern v. Holiday Quality Foods Inc., 293 F.3d 1133, 1138 (9th Cir. 2002) (finding
28   standing where plaintiff alleged a preference to shop at defendant’s grocery stores over

                                                     5
                                                                                   18-CV-1114 JLS (KSC)
     Case 3:18-cv-01114-JLS-KSC Document 18 Filed 06/29/20 PageID.149 Page 6 of 7



1    other grocery chains). Given the conclusory nature of Plaintiff’s allegations, the Court
2    finds that Plaintiff has not demonstrated a genuine intent to return as a customer.
3          Plaintiff contends that even if he has not shown an intent to return as a customer, he
4    may still show what is known as “tester standing.” See Opp’n at 13–14. Plaintiff relies on
5    Civil Rights Education & Enforcement Center v. Hospitality Properties Trust, pointing to
6    its holding that an ADA plaintiff can claim “tester standing” even when the plaintiff’s only
7    motivation to visit a property is to test for ADA compliance. See 867 F.3d 1093, 1099–
8    1102 (9th Cir. 2017) (“CREEC”). Plaintiff, however, misconstrues the extent of that
9    holding’s effect. Regardless of Plaintiff’s motivation, “tester status, alone, is not enough
10   to confer standing.” See Johnson v. Alhambra & O Assocs., No. 2:19-CV-00103-JAM-
11   DB, 2019 WL 2577306, at *3 (E.D. Cal. June 24, 2019) (discussing ADA standing under
12   CREEC, 867 F.3d 1093). Thus, even if Plaintiff is alleging tester standing, he must still
13   show an “intent to visit [Color & Signs] once they provide [accessible parking and an
14   accessible pathway] for the disabled . . . .” See CREEC, 867 F.3d at 1099. Indeed, the
15   Ninth Circuit implied that even when tester standing is alleged, district courts must make
16   a “case-by-case” determination of whether a plaintiff’s injury is imminent, including
17   “whether a plaintiff suing under the ADA . . . was likely to actually visit” the complained
18   of business. See id. at 1100 (citing Houston v. Marod Supermarkets, Inc., 733 F.3d 1323,
19   1335–37 (11th Cir. 2013) (noting various factors to determine whether a plaintiff had intent
20   to return, “including prior visits, proximity of residence to store, plans for future visits, and
21   status as an ‘ADA tester who has filed many similar lawsuits’”)).
22         As with Plaintiff’s motivation to return as a customer, the Court finds Plaintiff’s
23   intent to return as a tester to be lacking. Plaintiff gives no specific reason to visit Color
24   Print & Signs, even for the sole purpose of assessing compliance. Cf. Houston, 733 F.3d
25   at 1336 (finding ADA tester was likely to return to noncompliant business because it was
26   located near the plaintiff’s lawyer’s office, and plaintiff intended to visit the office “in the
27   near future”). Notably, while Plaintiff asserts that he is a California resident, Compl. ¶ 1,
28   he does not state where in California he lives, making it impossible for the Court to

                                                     6
                                                                                   18-CV-1114 JLS (KSC)
     Case 3:18-cv-01114-JLS-KSC Document 18 Filed 06/29/20 PageID.150 Page 7 of 7



1    determine whether his proximity to the business makes it likely he will “return to the
2    business to assess ongoing compliance with the ADA.” Id. ¶ 30; see D’Lil v. Best Western
3    Encina Lodge & Suites, 538 F.3d 1031, 1037 (9th Cir. 2008) (noting that where a plaintiff’s
4    home is far from the public accommodation, he must “demonstrate[] an intent to return to
5    the geographic area where the accommodation is located”). Because Plaintiff has not
6    alleged a sufficient intent to return, the Court finds that Plaintiff has failed to allege
7    standing.
8          Having found that Plaintiff lacks standing to pursue his ADA claims, the court
9    declines to exercise supplement jurisdiction over Plaintiff’s Unruh Claims. See, e.g.,
10   Barnes, 2017 WL 635474, at *13 (declining to exercise supplemental jurisdiction under 28
11   U.S.C. § 1367(c) over remaining state law claim after dismissing ADA claim for lack of
12   standing).
13                                         CONCLUSION
14         For these reasons, the Court GRANTS Defendant’s Motion to Dismiss for lack of
15   subject matter jurisdiction and DISMISSES WITHOUT PREJUDICE Plaintiff’s
16   Complaint for lack of standing. Plaintiff may file an amended complaint within 30 days
17   of the date that this Order is electronically docketed.
18         IT IS SO ORDERED.
19   Dated: June 29, 2020
20
21
22
23
24
25
26
27
28

                                                   7
                                                                              18-CV-1114 JLS (KSC)
